Citation Nr: 1725539	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for depressive disorder, currently rated as 50 percent disabling.

2.  Entitlement to service connection for atrial flutter, to include as secondary to service connected depressive disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypertension, to include as secondary to service connected depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in October 2016.  A transcript of that hearing has been associated with the claims file.

In February 2017, the Veteran submitted a psychological opinion from Dr. Q. A. S. dated December 2016, regarding the severity of the Veteran's depression, as well as an opinion on the Veteran's employability, and a signed waiver of RO consideration of this new evidence.  As such, the Board may consider this newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for atrial flutter, to include as secondary to service connected depressive disorder, and entitlement to service connection for hypertension, to include as secondary to service connected depressive disorder and reopened by the decision below, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for depressive disorder, which was received at the RO on July 13, 2011; as of September 15, 2010, it was factually ascertainable that an increase in the severity of the Veteran's depressive disorder had occurred.

2.  From September 15, 2010, the Veteran's depressive disorder is manifested by daily depression, irritability with anger, and avoidance, which is productive of occupational and social impairment, with deficiencies in most areas, including work,  family relations, judgment, thinking, and mood.  

3.  From September 15, 2010, forward, the Veteran has had one disability rated at 60 percent or more.

4.  The effects of the Veteran's service connected depressive disorder prevented him from securing or maintaining substantially gainful employment when considering his education, special training, and employment history.

5.  In unappealed August 2001 and October 2004 rating decisions, the RO denied service connection for hypertension.




6.  Testimonial evidence regarding anxiety attacks and their asserted effect on hypertension, received since the October 2004 rating decision, is new and material, sufficient to reopen the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for depressive disorder have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).

3.  The October 2004 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The evidence received subsequent to October 2004 is new and material as to the issue of entitlement to service connection for hypertension, and sufficient to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

As to the claim for an increased disability rating for depressive disorder, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

As to the claims for TDIU and hypertension, VA's duty to notify was satisfied by February 2013 and March 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Board has obtained service treatment records and post-service treatment records and associated them with the claims file.   During the appeal period the Veteran was afforded VA examinations in February 2013, March 2013, and January 2015.  The examiners conducted the examination and provided sufficient information regarding the Veteran's claimed conditions such that the Board can render an informed determination, and as such, the Board finds these examinations is adequate for rating purposes.   

Increased Rating for Depressive Disorder Law and Analysis

The Veteran contends he is entitled to an increased disability rating in excess of 50 percent.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's depressive disorder is rated under Diagnostic Code 9434.  38 C.F.R. § 4.130.  Depressive disorder is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See, Vasquez-Claudio, 713 F.3d 112, 116-117.  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 118.

In addition to depressive disorder, the Veteran is also diagnosed with cocaine dependency, which is in sustained remission, but is not service connected for that disability.  Nevertheless, when it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.10.

The Veteran was afforded a VA mental health examination in December 2011.  A diagnosis of recurrent moderate, major depressive disorder, with no other mental health diagnosis, was noted.  Occupational and social impairment with deficiencies in most area, such as work, school, family relations, judgment, thinking and/or mood was also noted.  The Veteran reported being clean and sober since 2007 and experiencing daily symptoms of:  depressed mood; anhedonia; insomnia; significant weight gain due to eating to manage his mood; fatigue; feelings of worthlessness; and diminished ability to think or concentrate with indecisiveness.  

The Veteran was afforded a VA PTSD examination in July 2012.  It was noted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  Diagnoses of major depression, polysubstance dependency, and antisocial personality disorder were noted.  It was further noted that the Veteran's antisocial personality disorder and polysubstance dependency result in violent and maladaptive behavior to manipulate or be violent, while his major depressive disorder results in depression, mood swings, and sleep disturbance.  Occupational and social impairment with reduced reliability and productivity were also noted.  Symptoms of depressed mood, suspiciousness, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation were noted.

The Veteran was afforded a VA mental health examination in February 2013.  Diagnoses of major depressive disorder, and cocaine dependence, in remission, were noted.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation was noted.  It was noted that after the Veteran left the postal service, he worked briefly for a paint and glass company and that he stopped working altogether due to his drug use.  Symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficult in adapting to stressful circumstances, including work or a worklike setting were also noted.  It was further noted that the Veteran finds it difficult to trust people, does not like crowds, and experiences hypervigilance, poor appetite, and anhedonia.  

The Veteran was afforded a VA mental health examination in January 2015.  It was noted that the Veteran had diagnoses of major depressive disorder and cocaine use disorder (in remission).   Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation was noted.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran testified at a Board videoconference hearing in October 2016.  With regard to his mental health, the Veteran stated that his symptoms have gotten progressively worse over time and was currently experiencing memory loss, severe anxiety attacks, nightmares from being a medic in the army, and only sleeping three to four hours a night when he does sleep.  The Veteran then stated that he is usually alone and stays away from his family, although he does try to surround himself with people.  The Veteran stated that he is constantly in pain, always on alert, and suffers panic attacks.  The Veteran further stated that these symptoms cause him to not get along with people, including his family and his girlfriend, and take away from his daily activities.  The Veteran described feeling withdrawn from society, though he does feel comfortable around other Veterans, hurting all the time, and that sometimes he doesn't feel like living.  

The Veteran underwent a private psychological examination in December 2016 with Doctor Q. A. S., a psychologist.  The examiner reviewed "204 pages of service and Veterans Administration medical records" and spent an hour with the Veteran in conducting the examination.  The Veteran reported that after leaving the service he worked for the post office from 1978 to 1997 and, after working the night shift for 10 years, he was transferred to the day shift.  The Veteran reported problems getting along with coworkers and superiors during the day shift, as well as paranoia, and has not been able to sustain employment since 1997.  The Veteran reported having nightmares throughout his military career from events he witnessed as a military police officer as well as being a medic.  The examiner characterized the 2012 VA examination as incomplete, noting that the examiner missed multiple significant details of the Veteran's military experience.  Upon examination, it was noted that the Veteran had mumbling and slurred speech which the examiner attributed to a prior stroke.  The Veteran reported being "very depressed."  The examiner noted symptoms of inappropriate guilt, sadness, and the Veteran isolating himself in his apartment most of the day, as well as difficulty with concentration and motivation.  It was further noted that the Veteran has vegetative symptoms involving oversleep and psychomotor slowing.  The Veteran denied any present suicidal or homicidal ideation but reported anxiety symptoms of crowd avoidance and mood swings.  The Veteran reported specific triggers of going to or being near hospitals as well as seeing people who are burned or any military-related television.  The Veteran further reported nightmares, disrupted sleep, flashbacks, and "flipping out" which consists of yelling when highly anxious or triggered.  The Veteran reported being embarrassed by this behavior, which he feels is out of control, and is only comfortable around other Veterans.  The Veteran reported anxiety due to being misperceived when anxious, such as being taken literally when using hyperbole.  The Veteran denied any history of auditory or visual hallucinations and no psychosis was noted.  The Veteran's short and long-term appeared to be intact, though he complained of memory difficulties, and his insight was noted as limited.  The examiner concluded that the appropriate diagnosis for the Veteran is moderate, recurrent depression, PTSD, and polysubstance dependence in sustained remission.  The examiner opined that the Veteran would be more accurately rated at a 70 percent disability rating and provided as a rationale that he shows sustained and chronic marked occupational and social impairment due to his limited interpersonal skills, as well as being highly reactive and defensive

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating for the appeal period.  See 38 C.F.R. § 4.7.  The December 2011 VA examination notes the Veteran experiencing daily symptoms of depressed mood, anhedonia, insomnia, fatigue, and diminished ability to think or concentrate with indecisiveness.  The February 2013 VA examination notes the Veteran experiencing anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficult in adapting to stressful circumstances, including work or a worklike setting.  It was further noted that the Veteran finds it difficult to trust people, does not like crowds, and experiences hypervigilance, poor appetite, and anhedonia.  The January 2015 VA examination notes the Veteran experiencing symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's testimony at the October 2016 hearing included the Veteran reporting that he is usually alone and stays away from his family, is suffering from panic attacks, is feeling withdrawn from society, and sometimes feeling as though he no longer wants to live.  Finally, the private psychological opinion from December 2016 notes that the Veteran isolates himself in his apartment most of the day, has difficulty with concentration and motivation, experiences mood swings, and that the Veteran experiences "flipping out" and begins yelling when he is highly anxious or triggered.  The Board finds that the evidence is at least in equipoise and the benefit of the doubt must be given to the Veteran.  The Board finds that the Veteran's symptoms more nearly meet or approximate the criteria for a 70 percent rating.  See 38 C.F. R. § 4.7

The Board recognizes that the September 2010 VA examination noted the Veteran reported "sometimes" experiencing auditory and visual hallucinations and that the Veteran testified at the October 2016 hearing that he sometimes doesn't feel like living.  The Board further recognizes that persistent hallucinations and persistent danger of hurting self are criteria for a 100 percent rating.  However, aside from the September 2010 VA examination, the Veteran has denied any hallucinations and only characterized the hallucinations experienced as sometimes, as opposed to persistent.  Further, the Veteran characterized his not feeling like living as sometimes feeling this way, as opposed to a persistent feeling.  The Veteran did not state an intention or plan to commit suicide or otherwise harm himself.  

On review, the Board finds that the evidence does not show that the Veteran's psychiatric symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment.  The evidence does not demonstrate that total occupation and impairment due to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives and own occupation or name.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran's depressive disorder does not meet any of the criteria for a 100 percent rating and that his symptoms are substantially less than those reflective of a 100 percent rating.  Consequently, the Veteran does not more nearly meet or approximate the criteria for a 100 percent rating.  See 38 C.F. R. § 4.7.  

The Board finds that the evidence supports a finding that the Veteran's current depressive disorder symptoms more nearly meet the criteria for a 70 percent rating, and no higher.

The Board now turns to the question of the effective date of the increased disability rating.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110 (b)(2) (West 2014); see also 38 C.F.R. § 3.400 (o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2) (West 2014); Harper v. Brown, 10 Vet. App. at 126; 38 C.F.R. § 3.400 (o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  The Court has further held that evidence in a claimant's file which "demonstrates that an increase in disability was ascertainable" up to one year prior to a claim for VA compensation "should be dispositive on the question of an effective date for any award that ensues."  See, Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Regarding when a factually ascertainable increase in disability occurs, the Board notes that the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519   (1997).

Within one year prior to his claim for an increased rating, the Veteran was afforded a VA PTSD examination on September 15, 2010.  The Veteran was diagnosed with depression and cocaine dependence (in full, sustained remission) and it was noted that the diagnoses are "inextricably interrelated."  It was noted that the Veteran "has had almost 3 years of sobriety from crack cocaine."  The Veteran stated that he sometimes experiences auditory hallucinations, and sometimes visual hallucinations of body parts, and that he has been unable to work "because of medical problems."  The Veteran stated that he prefers to be alone and has concentration problems.  The Veteran reported that he has had psychiatric problems since being in the military and had thoughts of suicide seven years prior to the exam, but never attempted such.  The Veteran further reported that "at times he struggles with paranoia."  Upon examination, it was noted that the Veteran's symptoms include irritability, avoidance and depression which have caused impairment in social and industrial functioning.  The examiner noted that the veteran struggles with irritability and anger and had recently completed an anger management course.  It was further noted that his "depression and depression-related symptoms occur on approximately a daily basis."  It was noted that the Veteran is able to maintain activities of daily living independently.  The examiner noted moderate impairment in social and industrial functioning. 

In addition to the September 2010 VA examination, the Veteran also had three VA hospitalizations for cardiac symptoms, and one VA hospitalization for detoxification, within one year prior to the claim for increased rating.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's depressive disorder had increased in severity to a level contemplated by the 70 percent rating by September 15, 2010.  The Board bases this finding on the September 2010 VA examiner's report of the veteran's daily struggles with depression, irritability and anger, and avoidance.  Given that the Veteran's claim for an increased rating was received within one year of the September 15, 2010 VA examination report, an effective date of September 15, 2010, but no earlier, for the grant of the 70 percent rating for depressive disorder is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

TDIU Law and Analysis

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a). 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See, Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b) (2) (West 2014); 38 C.F.R. § 3.400 (o) (2) (2016).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See, Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran is currently service connected for depressive disorder, 70 percent, as of this decision.  Since the Veteran has a disability rated at 60 percent or higher, the threshold schedular requirements of TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training.  In this case, the Veteran has been unemployed since approximately 1997, prior to which he worked as a forklift operator for the United States Postal Service.  The record also shows that after leaving the postal service, the Veteran briefly held employment with another employer, and has not worked since.  The record establishes that the Veteran has a high school diploma and some college courses.

The February 2013 VA examiner noted the Veteran's major depressive disorder results in limitations in his ability to maintain employment but does not completely prevent him from engaging in gainful employment.  

As discussed above, the Veteran's testimony at the 2016 hearing included the Veteran reporting that he is usually alone and stays away from his family, is suffering from panic attacks, is feeling withdrawn from society, and sometimes feeling as though he no longer wants to live.

The December 2016 private psychological examiner noted that the Veteran could not presently sustain employment due to an inability to tolerate ordinary constructive criticism and an inability to navigate interpersonal demands in a workplace as even a basic or superficial level and would require "excessive supervision" in order to maintain a suitable pace or maintain a schedule or routine.  It was also noted that the Veteran would have persistent difficulty with adapting to stressful circumstances and tolerating even minor changes, and that he is unable to establish and maintain effective relationships.  As discussed above, the Veteran was noted as having difficulty with concentration and motivation, experiences mood swings, and experiences "flipping out" and begins yelling when he is highly anxious or triggered.

Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his depressive disorder.  Specifically, the Veteran's above described symptoms of irritability, angry outbursts of yelling described as flipping out, panic attacks, and impaired ability to establish or maintain social, would interfere with his ability to obtain a job or work with others.  

Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his service-connected depressive disorder, and that a grant of TDIU is warranted.


New and Material Evidence for Hypertension Law and Analysis

In an August 2001 rating decision, the RO denied the Veteran's claim for service connection of his hypertension.  Following the August 2001 RO denial, the Veteran did not initiate any appeal of the decision.  

In an October 2004 rating decision, the RO denied the Veteran's claim for service connection of his hypertension.  Following the October 2004 RO denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application to reopen his service connection claim for hypertension in September 2012.  In an April 2013 rating decision, the RO denied the Veteran's claim to reopen.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

At the October 2016 hearing, the Veteran testified that his mental health symptoms are getting worse and he experiences "severe anxiety attacks."  The Veteran then testified that he feels his mental health condition was having an impact on his hypertension and atrial flutter.  Specifically, the Veteran stated that when his panic attacks occur, he experiences symptoms of chest pain and difficulty breathing.  

The Board finds the testimonial evidence received in October 2016 was not previously submitted to the VA before the August 2001, October 2004, and April 2013 rating decisions, and is therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the Veteran's testimony regarding his experiencing panic attacks that he believes affect his hypertension and atrial flutter conditions constitute new and material evidence to reopen the claim for service connection for hypertension.  This new evidence addresses a specific claim that a particular symptom of the Veteran's service connected depressive disorder, panic attacks, are possibly aggravating the Veteran's non service connected hypertension.  Therefore, this new evidence is material and the Veteran's claim for service connection of hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

An increased disability rating of 70 percent for depressive disorder from September 15, 2010, is granted, subject to the rules governing the award of monetary benefits.

TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.


REMAND

Although the claim for service connection for hypertension has been reopened by the Board, the RO has not adjudicated that claim on the merits.  Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration.  See, Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  

Additionally, after the April 2013 rating decision denying service connection for atrial flutter, the Veteran, as discussed above, testified at the October 2016 hearing that his symptoms of his service connected depressive disorder have worsened and he is now experiencing panic attacks which manifest symptoms of chest pain and shortness of breath that the Veteran alleges to have an impact on his non service connected atrial flutter and hypertension.  Indeed, such worsening of symptoms was reflected in the subsequent December 2016 private psychological examination report and the substantial rating increase that we have assigned for that disorder.   

The Board notes that the Veteran was afforded VA heart and hypertension examinations in March 2013 in which the examiner stated that atrial flutter and hypertension were not aggravated by the Veteran's service connected depressive disorder.  However, these opinions did not specifically address anxiety attacks.  In light of the testimonial evidence given by the Veteran that he is now suffering from anxiety attacks that manifest symptoms of pain in his chest and shortness of breath, the Veteran should be afforded a new VA examination to determine whether this new symptom aggravates the non service connected atrial flutter and hypertension.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment 
records from October 2013 to the present.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination(s) with an appropriate physician(s) to determine the nature and etiology of the Veteran's claimed conditions:

a.  For the Veteran's atrial flutter:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of depression, particularly with regards to anxiety attacks, as well as a full history of his atrial flutter and hypertension.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's atrial flutter had its clinical onset during active service or is aggravated by or otherwise related to any in-service disease, event, or injury.

The examiner must address the Veteran's contentions regarding his anxiety attacks.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b.  For the Veteran's hypertension:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of depression, particularly with regards to anxiety attacks, as well as a full history of his atrial flutter and hypertension.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is aggravated by or otherwise related to any in-service disease, event, or injury.

The examiner must address the Veteran's contentions regarding his anxiety attacks. 

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


